                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     TOMCOH COMMERCE INC.,                             CASE NO. 18-cv-05847-YGR
                                   7                    Plaintiff,
                                                                                           ORDER RE: MOTION FOR PRELIMINARY
                                   8              vs.                                      INJUNCTION AND RELATED MOTIONS;
                                                                                           ORDER SETTING COMPLIANCE HEARING
                                   9     TREETI, INC., ET AL.,
                                                                                           Re: Dkt. Nos. 8, 35
                                  10                    Defendants.

                                  11

                                  12          On November 14, 2018, the Court heard argument with respect to (i) Tomcoh Commerce
Northern District of California
 United States District Court




                                  13   Inc.’s (“Momentum”) motion for preliminary injunction (Dkt. No. 8), and (ii) defendants Treeti,
                                  14   Inc.’s (“Treeti”), and Amorette Jones’, Brandi Becker-Jones’, and Thomas Lakeman’s (together,
                                  15   the “Individual Defendants”) motion to dismiss Momentum’s complaint or, in the alternative,
                                  16   dismiss the Individual Defendants and compel arbitration (Dkt. No. 35). At the hearing, the Court
                                  17   focused on the sole viable basis for Momentum’s motion, namely that regarding defendants’
                                  18   alleged possession and/or use of Momentum’s Confidential and Proprietary Information (together,
                                  19   “Momentum’s Materials”), as those terms are defined in the Professional Services Agreement
                                  20   (“PSA”) and the Mutual Confidentiality Agreement.1 In light of the oral argument, the Court
                                  21   ordered defendants to file supplemental declarations regarding the current state of destruction
                                  22

                                  23          1
                                                 The “extraordinary and drastic remedy” of preliminary injunctive relief is never awarded
                                  24   as of right, Munaf v. Geren, 553 U.S. 674, 689–90 (2008) (internal quotation marks and citations
                                       omitted), and “[a] plaintiff is not entitled to an injunction if monetary damages would fairly
                                  25   compensate him for any wrong he may have suffered.” Youngstown Sheet & Tube Co. v. Sawyer,
                                       343 U.S. 579, 595 (1952); see also Colo. River Indian Tribes v. Town of Parker, 776 F.2d 846,
                                  26   851 (9th Cir. 1985) (“[P]urely monetary injury is compensable, and thus not irreparable.”).
                                       Putting aside the improper possession and/or use of Momentum’s Materials, the essence of
                                  27   Momentum’s complaint is for failure to pay on a contract, i.e., a garden-variety business dispute
                                       not warranting injunctive relief. On all bases not otherwise discussed herein, Momentum’s motion
                                  28   for preliminary injunction is thus DENIED.
                                   1   and/or return of all of Momentum’s Materials (Dkt. No. 41), which were filed on November 19,

                                   2   2018 (Dkt. Nos. 43–46.)

                                   3           Having carefully reviewed the sworn statements made therein, and in light of defense

                                   4   counsel’s representations made at oral argument, the Court hereby DENIES AS MOOT the sole

                                   5   viable basis of Momentum’s motion for preliminary injunction.2 Such denial is WITHOUT

                                   6   PREJUDICE to refiling, should Momentum become aware that the state of destruction and/or return

                                   7   of Momentum’s Materials is inconsistent with the declarations submitted by defendants.

                                   8           With respect to the remaining issues, Momentum and Treeti are ORDERED, pursuant to

                                   9   paragraph 8.2 of the PSA, to proceed before JAMS to arbitrate the instant dispute. As for the

                                  10   Individual Defendants, the action is STAYED. Defendants’ motion to dismiss Momentum’s

                                  11   complaint as it pertains to the Individual Defendants is DENIED WITHOUT PREJUDICE to refiling,

                                  12   should the arbitration not resolve the dispute in its entirety.
Northern District of California
 United States District Court




                                  13           In addition, the Court SETS a compliance hearing regarding the status of the arbitration for

                                  14   Friday, March 29, 2019 on the Court’s 9:01 a.m. calendar. Five (5) business days prior to the

                                  15   day of the hearing, the parties shall file a Joint Statement, not to exceed three (3) pages, setting

                                  16   forth the status of the arbitration.

                                  17

                                  18           2
                                                   Momentum’s motion requests that the Court enter the following order:
                                  19                [T]hat Treeti and all of its officers, employees, and agents, including but not
                                  20                limited to, Defendants Jones, Becker-Jones, and Lakeman, are hereby
                                                    preliminary restrained and enjoined from, directly or indirectly, using or
                                  21                disclosing any of Momentum’s Confidential Materials in any way, including
                                                    any of Momentum’s “Confidential Information” and “Proprietary
                                  22                Information” as those terms are defined in the Agreements, and any of
                                                    Momentum’s trade secrets, including but not limited to technical designs,
                                  23
                                                    personas, ideation maps, empathy maps, Bohemian Coding Sketch source
                                  24                files, website information architecture, site maps, wireframe designs, visual
                                                    designs, style guides, workshop methodologies, interaction models, system
                                  25                organization processes, user interface guidelines, or any derivative works
                                                    therefrom. This preliminary injunction shall remain in place until the
                                  26                arbitration has concluded, and judgment has been entered on the arbitration
                                                    award.
                                  27

                                  28           (Dkt. No. 12 at 4–5.)

                                                                                           2
                                   1          If compliance is complete, the parties need not appear, and the compliance hearing will be

                                   2   taken off calendar.

                                   3          This Order terminates Docket Numbers 8 and 35.

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: November 20, 2018
                                                                                                YVONNE GONZALEZ ROGERS
                                   7                                                       UNITED STATES DISTRICT COURT JUDGE
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       3
